Gilbert, J.
This was an equitable petition seeking to reform a deed. The exception is to a judgment overruling a motion for new trial, one of the grounds of which complained that the court erred in directing a verdict. Held:
1. The evidence did not demand direction of a verdict. On the contrary there was the issue of fact, to be determined by the jury, of whether or not the land conveyed by the deed was sold by the acre or by the tract.
2. The grounds of the motion contained in the amendment neither show error nor require mention.

Judgment reversed.


All the Jusliees eonour.